

Exhibit 10.28


December 15, 2016
Graco Inc.
88 11th Avenue NE
Minneapolis, Minnesota 55413
Re:    Amendment No. 3 to Note Agreement
Ladies and Gentlemen:
Reference is made to that certain Note Agreement, dated as of March 11, 2011 (as
amended by the Amendment and Restatement of Amendment No. 1 to Note Agreement,
dated as of March 27, 2012 and by the Amendment No. 2 to Note Agreement, dated
as of June 26, 2014, the “Note Agreement”), between Graco Inc., a Minnesota
corporation (the “Company”), on the one hand, and The Prudential Insurance
Company of America, Gibraltar Life Insurance Co., Ltd., The Prudential Life
Insurance Company, Ltd., Forethought Life Insurance Company, RGA Reinsurance
Company, MTL Insurance Company and Zurich American Insurance Company, on the
other hand. Capitalized terms used herein and not otherwise defined herein shall
have the meanings assigned to such terms in the Note Agreement.
The Company has requested certain amendments to the Note Agreement set forth
below. Subject to the terms and conditions hereof, the undersigned holders of
the Notes are willing to agree to such request. Accordingly, and in accordance
with the provisions of paragraph 11C of the Note Agreement, the parties hereto
agree as follows:
SECTION 1.    Amendments to the Note Agreement. Effective upon the Effective
Date (as defined in Section 2 below), the parties hereto agree that the Note
Agreement is amended as follows:
1.1.    Paragraph 5N of the Note Agreement is deleted in its entirety.
1.2.    Paragraph 6A of the Note Agreement is amended in its entirety to read as
follows:
6A.    Financial Covenants.
6A(1).    Cash Flow Leverage Ratio. The Company will not permit the Cash Flow
Leverage Ratio, as of the end of any fiscal quarter of the Company, to exceed
3.50 to 1.00; provided, however, that, in connection with any Permitted
Acquisition for which the purchase consideration equals or exceeds $200,000,000,
the maximum Cash Flow Leverage Ratio, with prior notice to the holders of the
Notes, shall increase to 4.00 to 1.00 for the four fiscal quarter period
beginning with the quarter in which such Permitted Acquisition occurs, so long
as (i) the


1

--------------------------------------------------------------------------------




Company is in pro forma compliance herewith at such 4.00 to 1.00 level before
and after giving effect to such Permitted Acquisition and (ii) after any such
Permitted Acquisition that results in an increase to the 4.00 to 1.00 level, the
Cash Flow Leverage Ratio permitted under this paragraph 6A(1) shall decrease to
3.50 to 1.00 for at least one fiscal quarter before becoming eligible to again
increase to 4.00 to 1.00 for a new period of four consecutive fiscal quarters
(with the understanding that any Permitted Acquisition occurring during such
fiscal quarter would be required to comply with the 3.50 to 1.00 ratio).
6A(2).    Interest Coverage Ratio. The Company will not permit the Interest
Coverage Ratio for any period of four consecutive fiscal quarters ending on the
last day of any fiscal quarter to be less than 3.00 to 1.00; provided, however,
that, in connection with any Permitted Acquisition for which the purchase
consideration equals or exceeds $200,000,000, the minimum Interest Coverage
Ratio, with prior notice to the holders of the Notes, shall decrease to 2.50 to
1.00 for the four fiscal quarter period beginning with the quarter in which such
Permitted Acquisition occurs, so long as (i) the Company is in pro forma
compliance herewith at such 2.50 to 1.00 level before and after giving effect to
such Permitted Acquisition and (ii) after any such Permitted Acquisition that
results in a decrease to the 2.50 to 1.00 level, the Interest Coverage Ratio
permitted under this paragraph 6A(2) shall increase to 3.00 to 1.00 for at least
one fiscal quarter before becoming eligible to again decrease to 2.50 to 1.00
for a new period of four consecutive fiscal quarters (with the understanding
that any Permitted Acquisition occurring during such fiscal quarter would be
required to comply with the 3.00 to 1.00 ratio).
1.3.    Clause (vii) of paragraph 6C of the Note Agreement is amended to delete
the final sentence thereof.
1.4.    Clause (i) of paragraph 6I of the Note Agreement is amended in its
entirety to read as follows:
(i) Investments outstanding on the Third Amendment Effective Date and listed on
Schedule 6I;
1.5.    Paragraph 6M of the Note Agreement is amended in its entirety to read as
follows:
6M.    Terrorism Sanctions Regulations. The Company covenants that it will not,
and will not permit any Controlled Entity to (i) become (including by virtue of
being owned or controlled by a Blocked Person), own or control a Blocked Person,
or (ii) directly or indirectly have any investment in or engage in any dealing
or transaction (including any investment, dealing or transaction involving the
proceeds of the Notes) with any Person if such investment, dealing or
transaction (a) would cause any holder or any affiliate of such holder to be in
violation of, or subject to sanctions under, any law or regulation applicable to
such holder, or (b) is prohibited by or subject to sanctions under


2

--------------------------------------------------------------------------------




any U.S. Economic Sanctions Laws, except, in the case of this clause (b), as
would not reasonably be expected to be material to the Company and its
Subsidiaries.
1.6.    Paragraph 8Q of the Note Agreement is amended in its entirety to read as
follows:
8Q.    Foreign Assets Control Regulations, Etc.
(i)    Neither the Company nor any Controlled Entity (a) is a Blocked Person,
(b) has been notified that its name appears or may in the future appear on a
State Sanctions List or (c) is a target of sanctions that have been imposed by
the United Nations or the European Union.
(ii)    Neither the Company nor any Controlled Entity (a) has violated, been
found in violation of, or been charged or convicted under, any applicable U.S.
Economic Sanctions Laws, Anti-Money Laundering Laws or Anti-Corruption Laws or
(b) to the Company’s knowledge, is under investigation by any Governmental
Authority for possible violation of any U.S. Economic Sanctions Laws, Anti-Money
Laundering Laws or Anti-Corruption Laws.
(iii)    No part of the proceeds from the sale of the Notes hereunder:
(a)    constitutes or will constitute funds obtained on behalf of any Blocked
Person or will otherwise be used by the Company or any Controlled Entity,
directly or indirectly, (1) in connection with any investment in, or any
transactions or dealings with, any Blocked Person, (2) for any purpose that
would cause any Purchaser to be in violation of any U.S. Economic Sanctions Laws
or (3) otherwise in violation of any U.S. Economic Sanctions Laws;
(b)    will be used, directly or indirectly, in violation of, or cause any
Purchaser to be in violation of, any applicable Anti-Money Laundering Laws; or
(c)    will be used, directly or indirectly, for the purpose of making any
improper payments, including bribes, to any Governmental Official or commercial
counterparty in order to obtain, retain or direct business or obtain any
improper advantage, in each case which would be in violation of, or cause any
Purchaser to be in violation of, any applicable Anti-Corruption Laws.
(iv)    The Company has established procedures and controls which it reasonably
believes are adequate (and otherwise comply with applicable law) to ensure that
the Company and each Controlled Entity is and will continue to be in compliance
with all applicable U.S. Economic Sanctions Laws, Anti-Money Laundering Laws and
Anti-Corruption Laws.
1.7.    Clause (i) of the first sentence of the definition of “Reinvestment
Yield” in paragraph 10A of the Note Agreement is hereby amended to add the words
“ask-side” before the word “yields”.


3

--------------------------------------------------------------------------------




1.8.    Paragraph 10B of the Note Agreement is hereby amended by amending and
restating, or inserting in the appropriate alphabetical sequence, as the case
may be, the following definitions:
“Anti-Corruption Laws” shall mean any law or regulation in a U.S. or any
non-U.S. jurisdiction regarding bribery or any other corrupt activity, including
the U.S. Foreign Corrupt Practices Act and the U.K. Bribery Act 2010.
“Anti-Money Laundering Laws” shall mean any law or regulation in a U.S. or any
non-U.S. jurisdiction regarding money laundering, drug trafficking,
terrorist-related activities or other money laundering predicate crimes,
including the Currency and Foreign Transactions Reporting Act of 1970 (otherwise
known as the Bank Secrecy Act) and the USA PATRIOT Act.
“Blocked Person” shall mean (i) a Person whose name appears on the list of
Specially Designated Nationals and Blocked Persons published by OFAC, (ii) a
Person, entity, organization, country or regime that is blocked or a target of
sanctions that have been imposed under U.S. Economic Sanctions Laws or (iii) a
Person that is an agent, department or instrumentality of, or is otherwise
beneficially owned by, controlled by or acting on behalf of, directly or
indirectly, any Person, entity, organization, country or regime described in
clause (i) or (ii).
“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, by contract or otherwise.
“Controlling” and “Controlled” shall have the meanings correlative thereto.
“Controlled Entity” shall mean (i) any of the Subsidiaries of the Company and
any of their or the Company’s respective Controlled Affiliates and (ii) if the
Company has a parent company, such parent company and its Controlled Affiliates.
“Governmental Authority” shall mean
(i)    the government of
(a)    the United States of America or any state or other political subdivision
thereof, or
(b)    any other jurisdiction in which the Company or any Subsidiary conducts
all or any part of its business, or which asserts jurisdiction over any
properties of the Company or any Subsidiary, or
(ii)    any entity exercising executive, legislative, judicial, regulatory or
administrative functions of, or pertaining to, any such government.
“Governmental Official” shall mean any governmental official or employee,
employee of any government-owned or government-controlled entity, political
party, any


4

--------------------------------------------------------------------------------




official of a political party, candidate for political office, official of any
public international organization or anyone else acting in an official capacity.
“OFAC” shall mean the Office of Foreign Assets Control, United States Department
of the Treasury.
“OFAC Sanctions Program” shall mean any economic or trade sanction that OFAC is
responsible for administering and enforcing. A list of OFAC Sanctions Programs
may be found at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx.
“Permitted Acquisition” shall mean the acquisition by the Company or a
Subsidiary of all or substantially all of the Ownership Interests or assets of
any other Person (including by merger) or of all or substantially all of the
assets of a division, business unit, product line or line of business of any
other Person, provided that (i) following such acquisition, the Company shall be
in compliance with paragraph 6G hereof, (ii) such acquisition shall occur at a
time that no Event of Default shall have occurred and continued hereunder and no
Event of Default shall result therefrom, (iii) if it is an acquisition of
Ownership Interests and a new Material Subsidiary is thereby created, such
Material Subsidiary shall become a Guarantor or the Company or Subsidiary that
is the owner thereof shall have pledged the Ownership Interest thereof, if so
required by paragraph 5K or 5M hereof, (iv) such acquisition shall be
consummated on a non-hostile basis and shall have been approved by the board of
directors (or similar governing body) of any Person acquired, and (v) in
connection with any Permitted Acquisition for which the purchase consideration
equals or exceeds $200,000,000, the Company shall have furnished to the holders
of the Notes a certificate signed by a Responsible Employee demonstrating in
reasonable detail pro forma compliance with the financial covenants contained in
paragraphs 6A(1), 6A(2) and 6J for the applicable calculation period, in each
case, calculated as if such acquisition, including the consideration therefor,
had been consummated on the first day of such period.
“State Sanctions List” shall mean a list that is adopted by any state
Governmental Authority within the United States of America pertaining to Persons
that engage in investment or other commercial activities in Iran or any other
country that is a target of economic sanctions imposed under U.S. Economic
Sanctions Laws.
“Third Amendment” shall mean that certain Amendment No. 3 to Note Agreement
dated as of the Third Amendment Effective Date by and among the Company, the
Guarantors and the holders of the Notes.
“Third Amendment Effective Date” shall mean December 15, 2016.
“USA PATRIOT Act” shall mean United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, and the rules and regulations
promulgated thereunder from time to time in effect.


5

--------------------------------------------------------------------------------




“U.S. Economic Sanctions Laws” shall mean those laws, executive orders, enabling
legislation or regulations administered and enforced by the United States
pursuant to which economic sanctions have been imposed on any Person, entity,
organization, country or regime, including the Trading with the Enemy Act, the
International Emergency Economic Powers Act, the Iran Sanctions Act, the Sudan
Accountability and Divestment Act and any other OFAC Sanctions Program.
1.9.    The following definitions are deleted from paragraph 10B of the Note
Agreement:
“Anti-Terrorism Order”
“Finishing Group Acquisition”
“Finishing Group Purchase Agreement”
“FTC Orders”
“Hold Separate Business”
“Hold Separate Order”
“Hold Separate Period”
“Hold Separate Subsidiary”
“Second Amendment Effective Date”
1.10.    Paragraph 11F of the Note Agreement is hereby amended to add the
following new paragraph at the end thereof:
In the event that as a condition to receiving access to information relating to
the Company or its Subsidiaries in connection with the transactions contemplated
by or otherwise pursuant to this Agreement, any Purchaser or holder of a Note is
required to agree to a confidentiality undertaking (whether through IntraLinks,
another secure website, a secure virtual workspace or otherwise) which is
different from this paragraph 11F, this paragraph 11F shall not be amended
thereby and, as between such Purchaser or such holder and the Company, this
paragraph 11F shall supersede any such other confidentiality undertaking.
1.11.    Schedules 6I and 8A(1) to the Note Agreement are replaced by Schedules
6I and 8A(1) attached to this letter agreement.
SECTION 2.    Effectiveness. The amendments in Section 1 of this letter
agreement shall become effective on the date (the “Effective Date”) that each of
the following conditions has been satisfied:
2.1.    Documents. Each holder of a Note shall have received original
counterparts of this letter agreement executed by the holders of the Notes, the
Company and each Guarantor.


6

--------------------------------------------------------------------------------




2.2.    Credit Agreement Amendment. Each holder of a Note shall have received
copies of an executed amendment to or restatement of the Credit Agreement in
form and substance satisfactory to each holder of a Note and such amendment or
restatement shall be in full force and effect.
2.3.    Representations. All representations set forth in Section 3 shall be
true and correct as of the Effective Date, except for such representations and
warranties that speak of an earlier date, in which case such representations and
warranties shall be true and correct as of such earlier date.
2.4.    Proceedings. All corporate and other proceedings taken or to be taken in
connection with the transactions contemplated by this letter agreement shall be
satisfactory to each holder of a Note and its counsel, and each holder of a Note
shall have received all such counterpart originals or certified or other copies
of such documents as they may reasonably request.
SECTION 3.    Representations and Warranties. The Company represents and
warrants to each holder of a Note that (i) the execution and delivery of this
letter agreement has been duly authorized by all necessary corporate action on
behalf of the Company and each Guarantor, this letter agreement has been
executed and delivered by a duly authorized officer of the Company and each
Guarantor, and all necessary or required consents to and approvals of this
letter have been obtained and are in full force and effect, (ii) immediately
before and after giving effect to the amendments to the Note Agreement in
Section 1 hereof, (a) each representation and warranty set forth in paragraph 8
of the Note Agreement is true and correct other than those representations and
warranties that speak as of a certain date, in which case such representation
and warranty was true and correct as of such earlier date and (b) no Event of
Default or Default exists and (iii) neither the Company, any Guarantor nor any
of their Subsidiaries has paid or agreed to pay, or will pay or agree to pay,
any fees or other consideration other than upfront fees, arrangement fees,
commitment fees, extension fees and administrative fees relating to the
extension of the commitments thereunder and other than reimbursement of legal
fees, costs and expenses in accordance with the terms thereof, with respect to
the amendment to the Credit Agreement referenced in Section 2.2 above.
SECTION 4.    Reference to and Effect on Note Agreement. Upon the effectiveness
of the amendments made in this letter agreement, each reference to the Note
Agreement in any other document, instrument or agreement shall mean and be a
reference to the Note Agreement as modified by this letter agreement. Except as
specifically set forth in Section 1 hereof, the Note Agreement and the Notes
shall remain in full force and effect and are hereby ratified and confirmed in
all respects. Except as specifically stated in Section 1 of this letter
agreement, the execution, delivery and effectiveness of this letter agreement
shall not (a) amend the Note Agreement, any Note or any other Transaction
Document, (b) operate as a waiver of any right, power or remedy of the holder of
any Note, or (c) constitute a waiver of, or consent to any departure from, any
provision of the Note Agreement, any Note or any of the other Transaction
Documents at any time. The execution, delivery and effectiveness of this letter
agreement shall not be construed as a course of dealing or other implication
that any holder of Notes has agreed to or is prepared to grant any amendment to,
waiver of or consent under the Note Agreement,


7

--------------------------------------------------------------------------------




any Note or any other Transaction Document in the future, whether or not under
similar circumstances.
SECTION 5.    Expenses. The Company hereby confirms its obligations under the
Note Agreement, whether or not the transactions hereby contemplated are
consummated, to pay, promptly after request by the holders of the Notes, all
reasonable out-of-pocket costs and expenses, including attorneys’ fees and
expenses, incurred by such holders in connection with this letter agreement or
the transactions contemplated hereby, in enforcing any rights under this letter
agreement, or in responding to any subpoena or other legal process or informal
investigative demand issued in connection with this letter agreement or the
transactions contemplated hereby. The obligations of the Company under this
Section 5 shall survive transfer by any holder of any Note and payment of any
Note.
SECTION 6.    Reaffirmation. Each Guarantor hereby consents to the foregoing
amendments to the Note Agreement and hereby ratifies and reaffirms all of its
payment and performance obligations, contingent or otherwise, under the Guaranty
Agreement after giving effect to such amendments. Each Guarantor hereby
acknowledges that, notwithstanding the foregoing amendments, that the Guaranty
Agreement remains in full force and effect and is hereby ratified and confirmed.
Without limiting the generality of the foregoing, each Guarantor agrees and
confirms that the Guaranty Agreement continues to guaranty the obligations
arising under or in connection with the Note Agreement, as the same may be
amended by this letter agreement.
SECTION 7.    Governing Law. THIS LETTER AGREEMENT SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF ILLINOIS, WITHOUT
REGARD TO PRINCIPLES OF CONFLICT OF LAWS OF SUCH STATE WHICH WOULD OTHERWISE
CAUSE THIS LETTER TO BE CONSTRUED OR ENFORCED OTHER THAN IN ACCORDANCE WITH THE
LAWS OF THE STATE OF ILLINOIS.
SECTION 8.    Counterparts; Section Titles. This letter agreement may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed and delivered shall be
deemed to be an original and all of which when taken together shall constitute
but one and the same instrument. Delivery of an executed counterpart of a
signature page to this letter agreement by facsimile or electronic transmission
shall be effective as delivery of a manually executed counterpart of this letter
agreement. The section titles contained in this letter agreement are and shall
be without substance, meaning or content of any kind whatsoever and are not a
part of the agreement between the parties hereto.
(Signature Page Follows)






8

--------------------------------------------------------------------------------





Very truly yours,
THE PRUDENTIAL INSURANCE COMPANY OF AMERICA



By:    __________________     
    Vice President
GIBRALTAR LIFE INSURANCE CO., LTD.
THE PRUDENTIAL LIFE INSURANCE
COMPANY, LTD.

By:    Prudential Investment Management (Japan), Inc.,
    as Investment Manager

By:    PGIM, Inc.,
    as Sub-Adviser



By:    __________________     
    Vice President
FORETHOUGHT LIFE INSURANCE COMPANY
RGA REINSURANCE COMPANY
MTL INSURANCE COMPANY
ZURICH AMERICAN INSURANCE COMPANY

By:    Prudential Private Placement Investors, L.P.
    (as Investment Advisor)

By:    Prudential Private Placement Investors, Inc.
    (as its General Partner)



By:    __________________     
    Vice President





--------------------------------------------------------------------------------




Accepted and Agreed to:
GRACO INC.



By:    __________________     
Name:    Christian E. Rothe
Title:    Chief Financial Officer and Treasurer
GRACO MINNESOTA INC.
GRACO OHIO INC.



By:    __________________     
Name:    Christian E. Rothe
Title:    Chief Financial Officer and Treasurer
GEMA USA INC. (formerly known as Graco
Holdings Inc.)
GRACO HIGH PRESSURE EQUIPMENT INC.
Q.E.D. ENVIRONMENTAL SYSTEMS, INC.
GRACO FLUID HANDLING (A) INC.
LANDTEC NORTH AMERICA, INC.



By:    __________________     
Name:    Christian E. Rothe
Title:    President





























--------------------------------------------------------------------------------








SCHEDULE 6I


INVESTMENTS
Investment in Corporate Owned Life Insurance (COLI) through establishment of a
Rabbi (Grantor) Trust (“Trust”) with Wilmington Trust on June 27, 2007.
The Trust is intended to provide informal funding for the Company’s deferred
compensation and executive excess benefit retirement plans. The Company paid a
premium in the amount of $1,498,626 each year for a five year period beginning
in 2007, and paid an additional premium in the amount of $1,498,626 in November
2013.







--------------------------------------------------------------------------------


SCHEDULE 8A(1)


SUBSIDIARIES






Subsidiary
Jurisdiction
Number of Shares
Percentage Owned
Material Subsidiary?
Alco Valves Group Limited
United Kingdom
503,970
100% by Graco Limited
 
Alco Valves Inc.
Canada
100
100% by Alco Valves Group Limited
 
Alco Valves Singapore PTE Limited
Singapore
2
100% by Alco Valves Group Limited
 
Alco Valves (US), Inc.
United States
2001
50.02498750624688% by Alco Valves Group Limited


49.97501249375312% by Alco Valves Inc.
 
Ecoquip Inc.
Virginia
100
100% by the Company
 
Gema Europe s.r.l.
Italy
1
100% owned by Graco BVBA
 
Gema México Powder Finishing S. de R.L. de C.V.
Mexico
13,103,000
99.9999923682% by Gema USA Inc.


0.0000076318% by the Company
 
Gema (Shanghai) Co., Ltd.
P.R. China
N/A**
100% by Graco BVBA
 
Gema Switzerland GmbH
Switzerland
1
100% owned by Graco BVBA
 
Gema USA Inc.
Minnesota
100
100% by the Company
Yes
Geotechnical Instruments (U.K.) Limited
United Kingdom
100,000
100% by Landtec Europe Limited
 
GFEC Free Zone Uruguay S.A.
Uruguay
10,800
100% owned by Graco Global Holdings S.à r.l.
 
GFEC Uruguay S.A.
Uruguay
250,000
100% owned by Graco Global Holdings S.à r.l.
 
GG Manufacturing s.r.l.
Romania
10,000
99.99% by Gema Switzerland GmbH


0.01% by Gema Europe s.r.l.
 
Graco Australia Pty Ltd.
Australia
248
100% owned by Graco Global Holdings S.à r.l.
 
Graco BVBA
Belguim
1,798,170
99.99994438790548% by Graco International Holdings S.à r.l.


0.00005561209452 % by Graco Global Holdings S.à r.l.
 
Graco Canada Inc.
Canada
10,000
100% owned by Graco Global Holdings S.à r.l.
 
Graco Chile SpA
Chile
100
100% by the Company
 
Graco Colombia S.A.S.
Colombia
20,000
100% by the Company
 
Graco Distribution BVBA
Belgium
100
100% by Graco BVBA
 
Graco do Brasil Ltda.
Brazil
26,006,536
99.9999961548% by Graco Global Holdings S.à r.l.


0.0000038452% by Graco International Holdings S.à r.l.
 
Graco Fluid Equipment (Shanghai) Co., Ltd.
People’s Republic of China
N/A**
100% by the Company
 
Graco Fluid Equipment (Suzhou) Co., Ltd.
People’s Republic of China
N/A**
100% by Graco Minnesota Inc.
 
Graco Fluid Handling (A) Inc.
Minnesota
100
100% by the Company
Yes



Sched. 8A(1)

--------------------------------------------------------------------------------




Graco Fluid Handling (B) Inc.
Minnesota
100
100% by the Company
 
Graco Fluid Handling (D) Inc.
Minnesota
100
100% by the Company
 
Graco Global Holdings S.à r.l.
Luxembourg
20,000
100% by Graco Luxembourg III Holdings S.à r.l.
 
Graco GmbH
Germany
500,000
100% owned by Graco BVBA
 
Graco High Pressure Equipment Inc.
Minnesota
100
100% by the Company
Yes
Graco Hong Kong Ltd.
People’s Republic of China (Special Adm Region)
2,000
100% owned by Graco Global Holdings S.à r.l.
 
Graco India Private Limited
India
1,635,500
99.99993885661877% by Graco Hong Kong
.006114338123 by Graco Fluid Handling (A) Inc.
 
Graco International Holding S.à r.l.
Luxembourg
17,300
100% owned by Graco Global Holdings S.à r.l.
 
Graco K.K.
Japan
660,000
100% owned by Graco Global Holdings S.à r.l.
 
Graco Korea Inc.
Korea
125,500
100% owned by Graco Global Holdings S.à r.l.
 
Graco Limited
United Kingdom
100,001
100% owned by Graco BVBA
 
Graco Luxembourg III Holdings
S.à r.l.
Luxembourg
20,000
100% owned by the Company
Yes
Graco Minnesota Inc.
Minnesota
100
100% by the Company
Yes
Graco Ohio Inc.
Ohio
95 Class A
9,405 Class B
100% by the Company
Yes
Graco S.A.S.
France
24,499
100% by Graco BVBA
 
Graco Trading (Suzhou) Co., Ltd.
People’s Republic of China
N/A**
100% by Graco Minnesota Inc.
 
Gusmer Sudamerica S.A.
Argentina
12,000*
100% by the Company*
 
Holdings Indemnity Inc.
Utah
100
100% by the Company
 
Landtec Europe Limited
United Kingdom
456,007
100% by Gema Switzerland GmbH
 
Landtec North America, Inc.
United Kingdom
1,000
100% by Q.E.D. Environmental Systems, Inc.
Yes
MULTIMAQ - Pistolas e Equipamentos para Pintura Ltda
Brazil
1,425,773
99.99985972521573% by Graco do Brasil Ltda.


0.01402748427% by the Company
 
Q.E.D. Environmental Systems, Inc.
Michigan
500
100% by the Company
Yes
Staffordshire Hydraulic Services Limited
United Kingdom
100
100% by Graco High Pressure Equipment Inc.
 



* Shares held by two executive officers of the Company to satisfy the
requirements of local law.
**No shares are issued.




Sched. 8A(1)